First. Judgment was pronounced upon the defendant on the 15th day of July, 1909, at which time the court allowed the defendant 60 days' time within which to make and serve a case-made. Defendant served his case-made upon the county attorney on the 14th day of September, 1909. There being 31 days each in July and August, the 60 days allowed by the court for serving a case-made had expired before the case-made was served. The case-made is therefore stricken from the record.
Second. No appearance has been made in this court on behalf of appellant. The Attorney General has filed a motion to affirm this case for want of prosecution of the appeal. We have examined the record, and find that no material error was committed during the trial.
The judgment of the lower court is therefore affirmed.
ARMSTRONG and DOYLE, JUDGES, concur. *Page 7